Wagner, Judge,
delivered the opinion of the court.
There is no foundation for the position assumed by the appellant’s counsel, that the evidence offered for the State, and admitted by the court, was illegal, because it went to establish that the prisoner was guilty of a crime other than that charged in the indictment.
The whole matter was so completely blended, that the entire evidence was necessary to obtain a history of the particular transaction, and as such ivas perfectly admissible within the principle of the case of the State v. Harrold, decided at this term (ante, 496).
The instructions are unexceptionable, and no error being perceived the judgment is affirmed.
The other judges concur.